internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------------------ ------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-119363-10 date date ---------------------------------------------------------------------------------------- -------------------------- ------------- ------ ---------------------------------------------------------------------- --------------------------------------------------------------- ---- -------------------- taxpayer parent state a subsidiary separate_account x state b dear ------------ this is in response to the letter submitted by your authorized representative requesting a ruling on whether assets held in certain variable_contract segregated_asset accounts are to be treated for federal_income_tax purposes as owned by taxpayer i taxpayer facts taxpayer is a life_insurance_company taxable under sec_816 of the internal_revenue_code the code and is licensed to conduct an insurance_business in states and the district of columbia taxpayer is a wholly owned subsidiary of parent and is a stock_life_insurance_company organized under the laws of state a taxpayer and its wholly owned subsidiary subsidiary file a consolidated_income_tax_return on a calendar_year basis ii the contracts plr-119363-10 taxpayer issues deferred and immediate variable_annuity contracts the contracts the contracts currently offer a fixed investment option and a menu of variable investment options only taxpayer can add or remove investment options under the contracts the portion of a premium less any applicable state and local_taxes related to the premium a net premium allocated by the owner of a contract to the fixed investment option under the contract is held in taxpayer's general account the portion of a net premium allocated to the variable investment options under a contract is held in the separate_account which is a separate_account registered with the securities_and_exchange_commission the sec as a unit_investment_trust under the investment_company act of as amended the act iii the lifecycle insurance funds the assets of the separate_account are allocated among sub-accounts the sub-accounts that correspond to the variable investment options under the contracts some sub-accounts the lifecycle sub-accounts represent an investment strategy based on the approximate year of a contract holder's retirement each lifecycle sub- account invests all of its assets in shares of a corresponding mutual_fund a lifecycle insurance fund there are currently x lifecycle insurance funds each lifecycle insurance fund is a state b business_trust a regulated_investment_company as defined in sec_851 of the code ric is taxable as a separate corporation under sec_851 and is registered with the sec under the act as an investment_company shares of the lifecycle insurance funds are registered with the sec under the securities act of as amended the act in addition to their use in connection with the contracts the lifecycle insurance funds also support variable_annuity contracts issued by subsidiary and may in the future support variable_annuity contracts issued by other unaffiliated life_insurance_companies taxpayer represents that the assets supporting the contracts are maintained by taxpayer in the separate_account which is divided into the multiple sub-accounts each of which meets and will continue to meet the diversification requirements of sec_817 of the code and sec_1_817-5 of the income_tax regulations the regulations taxpayer also represents that except as otherwise permitted by sec_1_817-5 of the regulations all the beneficial interests in each of the lifecycle insurance funds are held by one or more insurance_companies and that public access to each of the lifecycle insurance funds is available exclusively through the purchase of a variable_contract the specific assets held by each lifecycle insurance fund are determined by an investment manager investment manager and are subject_to change at any time a contract owner has the ability to allocate premiums and transfer dollars among the various lifecycle sub-accounts but all investment decisions regarding the lifecycle plr-119363-10 insurance funds are made by the investment manager in its sole and absolute discretion a contract owner is not able to direct a lifecycle insurance fund's investment in any particular asset and there is no agreement or plan between taxpayer and a contract owner or between the investment manager and a contract owner regarding such an investment a contract owner has no knowledge of the present assets invested by a lifecycle insurance fund and has no knowledge of the specific investment techniques of the investment manager a contract owner has no legal equitable direct or indirect ownership_interest in any of the lifecycle insurance fund assets rather the contract owner only has a contractual claim against taxpayer to collect cash under the terms of the contract the lifecycle insurance funds currently invest exclusively in shares of other insurance-dedicated rics the lower-tier insurance funds for which taxpayer or one of various companies affiliated with taxpayer collectively the group serves as the investment manager the taxpayer proposes to allow the lifecycle insurance funds to invest not only in lower-tier insurance funds but also to invest some or all of their assets in certain group-managed rics the public funds that are open for direct investment by the general_public and or certain group-managed rics and partnerships the central funds that are not open for direct investment by the general_public but instead are available exclusively to certain group-managed entities and accounts eg rics with some of those entities and accounts being open for direct investment by the general_public iv proposed investment in public funds public funds are group-managed rics that are available for direct investment by the general_public the variety of public funds is more extensive than the existing line of lower-tier insurance funds thus providing a broader range of investment styles investment objectives and asset mixes than are available in connection with the lower- tier insurance funds accordingly taxpayer believes that allowing the lifecycle insurance funds to invest some or all of their assets in public funds would give the investment manager greater discretion and flexibility in managing the lifecycle insurance funds with the accompanying potential of achieving better performance results and greater investment risk diversification for contract owners in making any investments in public funds the investment manager will use its sole and absolute discretion regarding the nature and extent of the investments any investments in public funds will be made in accordance with the investment diversification requirements of sec_817 of the code and the regulations thereunder the percentage of a lifecycle insurance fund’s assets invested in any public fund will not be fixed in advance of any contract owner’s investment and could be changed by the investment manager at any time plr-119363-10 v proposed investment in central funds central funds are rics or partnerships that group has established for exclusive use by certain entities and accounts for which group acts as investment adviser each central fund is registered with the sec under the act as an open-end management investment_company shares of some but not all of the central funds are registered with the sec under the act shares of the central funds are not available for direct purchase by the general_public however some of the entities and accounts that invest in the central funds eg the public funds allow direct investment by members of the general_public in this respect public access to the central funds is available indirectly without purchasing a variable_contract eg through the public funds group funds generally utilize central funds for reasons relating to portfolio management in particular use of central funds allows group to pool segments of their portfolios sub-portfolios with the same investment objectives and strategies into a common vehicle in order to take advantage of operational efficiencies and the expertise of an investment manager of that common vehicle who focuses on that particular sub-portfolio taxpayer believes that allowing the lifecycle insurance funds to invest some or all of their assets in shares of central funds would broaden the investment options of the lifecycle insurance funds and allow them to take advantage of the similar operational efficiencies and expertise a subset of the central funds in which the lifecycle insurance funds would have the discretion to invest is comprised of central funds that group has created specifically for its lifecycle funds and certain other funds the lifecycle central funds the lifecycle central funds have the same basic structure as all other central funds in that they are available exclusively to other group-managed entities and accounts in the case of a lifecycle central fund however the other group-managed entities or accounts that invest in it are primarily and in many cases entirely publicly available rics that are funds of funds and that follow a lifecycle investment strategy the lifecycle public funds taxpayer expects that the process of establishing lifecycle central funds and making them available as investment options for the lifecycle insurance funds will occur gradually over several years but taxpayer expects that the investments in lifecycle central funds could eventually represent a significant portion of the assets of a lifecycle insurance fund quite possibly exceeding the investments in other central funds public funds or lower-tier insurance funds in making any investments in central funds the investment manager will use its sole and absolute discretion regarding the nature and extent of the investments each lifecycle insurance fund’s investment in central funds will be made in accordance with the investment diversification requirements of sec_817 of the code and the regulations thereunder the percentage of a lifecycle insurance fund’s assets invested in any plr-119363-10 central fund will not be fixed in advance of any contract owner’s investment and could be changed at any time by the investment manager vi taxpayer’s representations a contract owner cannot and will not be able to direct a lifecycle insurance fund’s investment in any particular asset and there will be no agreement or plan between taxpayer the investment manager or a sub-adviser and a contract owner regarding such investment a contract owner does not have and will not have current knowledge of the specific assets of a lifecycle insurance fund knowledge of the specific methodology used or the specific factors taken into consideration by the investment manager when determining the particular lower-tier insurance funds public funds and central funds in which a lifecycle insurance fund will invest or current knowledge of the specific allocation of the lifecycle insurance fund’s assets among those funds neither taxpayer nor the investment manager solicits or will solicit contract owners or prospective contract owners to communicate about the selection quality or rate or return of any specific investment or group of investments held in any lifecycle insurance fund lower-tier insurance fund central fund or public fund while a contract owner or prospective contract owner may nevertheless attempt to initiate such an unsolicited communication it would not result in discussions with the contract owner regarding the items listed above and it would be disregarded when making any investment decisions if a lifecycle insurance fund invests of its assets in public funds central funds or any other entities that are not eligible for look-through treatment under sec_1_817-5 of the regulations said investment will be allocated among at least five such entities in order to satisfy the diversification requirements of sec_817 of the code and sec_1_817-5 of the regulations if a lifecycle insurance fund invests less than of its assets in public funds central funds or any other entities that are not eligible for look-through treatment under sec_1_817-5 of the regulations said investment will be allocated among as many entities and other assets as necessary in order for the lifecycle insurance fund to satisfy the diversification requirements of sec_817 of the code and sec_1_817-5 of the regulations requested ruling a lifecycle insurance fund’s investment in public funds and or central funds will not cause the contract owners to be treated as the owners of shares of the lifecycle insurance fund for federal_income_tax purposes plr-119363-10 law sec_61 of the code provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends sec_817 of the code defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract sec_817 of the code provides that for purposes of subchapter_l and sec_7702 relating to the definition of life_insurance_contract a variable_contract other than a pension contract that is otherwise described in sec_817 and that is based on a segregated_asset_account shall not be treated as a life_insurance or annuity_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_817 of the code provides in certain situations a look-through_rule for meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company or trust are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company or trust sec_1_817-5 of the regulations sets forth the diversification requirements for variable_contracts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 and sec_1_817-5 if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments see sec_1_817-5 sec_1_817-5 of the regulations provides a look-through_rule for the application of the diversification requirements of sec_1_817-5 sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in an investment_company partnership or trust will not be treated as a single investment of a segregated_asset_account instead a pro_rata portion of each asset of the investment_company partnership or trust will be treated for purposes of sec_1_817-5 as an asset of the plr-119363-10 segregated_asset_account sec_1_817-5 provides that the look-through_rule of sec_1_817-5 shall apply to an investment_company if all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and public access to such investment_company partnership or trust is available exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract sec_817 of the code was enacted by congress as part of the deficit_reduction_act_of_1984 pub_l_no the 1984_act in the legislative_history of the 1984_act congress expressed its intent to deny annuity or life_insurance treatment to any variable_contract if the assets supporting the contract include funds publicly available to investors the conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the funds are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors h_r conf_rep no pincite approximately two years after enactment of sec_817 the treasury_department issued proposed and temporary regulations prescribing the minimum level of diversification that must be met for an annuity or life_insurance_contract to be treated as a variable_contract within the meaning of sec_817 the preamble to the regulations stated as follows the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub-accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts plr-119363-10 fr date the text of the temporary regulations served as the text of proposed_regulations in the notice of proposed rulemaking see fr date the final regulations adopted with certain revisions not relevant here the text of the proposed_regulations a long standing doctrine_of taxation provides that taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed-the actual benefit for which the tax is paid 281_us_376 the incidence of taxation attributable to ownership of property is not shifted if the transferor continues to retain significant control_over the property transferred without regard to whether such control is exercised through specific retention of legal_title the creation of a new equitable but controlled interest or the maintenance of effective benefit through the interposition of a subservient agency 435_us_561 333_us_591 309_us_331 749_f2d_513 8th cir reversing 578_fsupp_398 n d iowa revrul_77_85 1977_1_cb_12 considers a situation in which the individual purchaser of a variable_annuity contract retains the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the purchaser also is able to exercise an owner's right to vote account securities either through the custodian or individually the service concludes that the purchaser possesses significant incidents_of_ownership over the assets held in the custodial_account the service reasons that if a purchaser of an investment annuity_contract can select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets is included in the purchaser's gross_income in revrul_80_274 1980_2_cb_27 the service applying revrul_77_85 concludes that if a purchaser of an annuity_contract can select and control the certificates of deposit supporting the contract then the purchaser is considered the owner of the certificates of deposit for federal_income_tax purposes similarly revrul_81_225 1981_2_cb_12 which was clarified and amplified by revrul_2003_92 2003_2_cb_350 concludes that investments in mutual_fund shares to fund annuity_contracts are considered to be owned by the purchaser of the annuity if the mutual_fund shares are available for purchase by the general_public revrul_81_225 also concludes that if the mutual_fund shares are available only through the purchase of an annuity_contract then the sole function of the fund is to provide an investment vehicle that allows the issuing insurance_company to meet its obligations under its annuity_contracts and the mutual_fund shares are considered to be owned by the insurance_company in revrul_82_54 1982_1_cb_11 the purchaser of certain annuity_contracts can allocate premium payments among three funds and has an unlimited right to reallocate contract plr-119363-10 value among the funds prior to the maturity_date of the annuity_contract interests in the funds are not available for purchase by the general_public but are instead only available through purchase of an annuity_contract the service concludes that the purchaser's ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual_fund shares in christoffersen v u s the eighth circuit considered the federal_income_tax consequences of the ownership of the assets supporting a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in an account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time the taxpayers also had the right upon seven days notice to withdraw funds surrender the contract or apply the accumulated value under the contract to provide annuity payments the court_of_appeals held that the taxpayer not the insurance_company that issued the annuity_contract owned the mutual_fund shares for federal_income_tax purposes thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares in revrul_2003_91 2003_2_cb_347 a variable contractholder does not have control_over segregated account assets sufficient to be deemed the owner of the assets the variable_contracts at issue are funded by a separate_account that is divided into sub-accounts the issuing insurance_company can increase or decrease the number of sub-accounts at any time but there will never be more than sub-accounts available under the contracts each sub-account offers a different investment strategy interests in the sub-accounts are available solely through the purchase of a contract the investment activities of each sub-account are managed by an independent investment_advisor there is no arrangement plan contract or agreement between the contractholder and the issuing insurance_company or between the contractholder and the independent investment_advisor regarding the availability of a particular sub- account the investment strategy of any sub-account or the assets to be held by a particular sub-account other than a contractholder's right to allocate premiums and transfer funds among the available sub-accounts all investment decisions concerning the sub-accounts are made by the issuing insurance_company or the independent investment_advisor in their sole and absolute discretion a contractholder has no legal equitable direct or indirect interest in any of the assets held by a sub-account but has only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concludes that based on all the facts and circumstances the contractholder does not have direct or indirect control_over the separate_account or any sub-account asset and therefore the contractholder does not possess sufficient incidents_of_ownership over the plr-119363-10 assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 the purchasers of variable_annuity and variable life_insurance contracts are able to allocate their premiums among different sub- accounts each sub-account invests in a partnership none of the partnerships is a publicly_traded_partnership under sec_7704 of the code and all of the partnerships are exempt from registration under the federal securities laws interests in each partnership are sold in private_placement offerings and are sold only to qualified purchasers that are accredited investors or to no more than one hundred accredited investors in the ruling the service holds that the purchasers of the variable_annuity and variable life_insurance contracts are the owners for federal_income_tax purposes of the partnership interests that fund the variable_contracts if interests in the partnerships are available for purchase by the general_public the service further holds that if the purchasers of the variable_annuity and variable life_insurance contracts are considered the owners of the partnership interests that fund the variable_contracts the contract purchasers must include any interest dividends or other income derived from the partnership interests in gross_income in the year in which the income is earned analysis the determination of whether the owner of a contract possesses sufficient incidents_of_ownership over lifecycle insurance fund assets to be deemed the owner of the assets depends on all of the relevant facts and circumstances all investment decisions regarding the lifecycle insurance funds are made by the investment manager in its sole and absolute discretion a contract owner is not able to direct a lifecycle insurance fund's investment in any particular asset and there is no agreement or plan between taxpayer and a contract owner or between the investment manager and a contract owner regarding such an investment the investment strategies of the lifecycle insurance funds are sufficiently broad to prevent the owner of a contract from making particular investment decisions through investment in a lifecycle insurance fund only taxpayer can add or remove investment options under the contracts shares of each lifecycle insurance fund will be available only to one or more segregated_asset accounts of one or more insurance_companies or to investors described in sec_1_817-5 for the purpose of funding variable_contracts thus lifecycle insurance fund shares are not sold directly to the general_public based on all the facts and circumstances a contract owner does not have direct or indirect control_over the separate_account or any sub-account asset taxpayer represents that the owners of the contracts do not possess investment control and plr-119363-10 sufficient other incidents_of_ownership over the assets in the lifecycle sub-accounts to be considered the owner of those assets for federal_income_tax purposes the owner of a contract will not be treated as the owner of the investments underlying the contract by reason of a lifecycle insurance fund’s investment in public funds and or central funds therefore the assets of each lifecycle sub-account will be treated for federal_income_tax purposes as owned by taxpayer and not by the owner of a contract so long as the contracts continue to satisfy the diversification requirements of sec_817 and taxpayer's and contract owner's future conduct is consistent with the facts of this ruling_request the contract owner will not be required to include the earnings on the assets held in public funds and or central funds in income under sec_61 except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions products
